DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 both contain at line 7-8 “the particulate dispersion includes solid polymer particles”.  This is grammatically inconsistent with the rest of the claim.  Appropriate correction (e.g. “wherein the particulate dispersion includes solid polymer particles: or “the particulate dispersion further including solid polymer particles”) is required.
Claims 2, 10, and 13 are objected to because of the following informalities:  Claim 2 refers to the formation of a third mixture but there is no mention of a second mixture in the claims as presented.  Claims 10 and 13 refer to the third mixture as disclosed in Claim 2.  Appropriate correction (e.g. changing instances of “third mixture” to “second mixture”) is required.
Claim 15 is objected to because of the following informalities:  The chemical formulas presented in the claim are improperly formatted (e.g. TiO2 where TiO2 is the proper format).  Appropriate corrections are required.
Claim 20 is objected to because of the following informalities:  The second limitation reads “depositing permanent protective coating…”.  Since this is the first reference to permanent protective coatings, the claim should properly read “depositing a permanent protective coating…”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,053,395. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates every limitation of Claims 1 and 16 in the instant application.  Claims 2-15 and 17-20 of the instant application are similarly addressed by permutations and combinations of Claims 1-32 of the patent.

Allowable Subject Matter
Claims 1-20 would be allowable if the nonstatutory double patenting rejections presented above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Examiner considers the combination of Sullivan ‘447 (U.S. PGPub 2015/0257447) in view of Li ‘753 (U.S. Patent 8,997,553), WO ‘798 (WO 2009/059798), Hu (“Electrodeposition of silane films on aluminum alloys for corrosion protection”, Hu et al, Progress in Organic Coatings 58 (2007) 265-271), Garcia-Lecina (“Influence of deposition conditions on the protective behavior of tetraethyl orthosilicate sol-gel films on AA5754 aluminum alloy”, Garcia-Lecina et al, Progress in Organic Coatings 74 (2012) 281-287), Heydarian (“Electrophoretic Deposition Behavior of Chitosan Biopolymer as a Function of Solvent Type”, Heydarian et al, Polymer-Plastics Technology and Engineering 54:11, 1193-1200 (2015)), and Mondal (“Protection and Functionalizing of Stainless Steel Surface by Graphene Oxide-Polypyrrole Composite Coating”, Mondal et al, J. Chem. Chem. Eng., 8 (2014) 786-793) to be the closest prior art for Claim 1.  Masuda ‘337 (U.S. 2013/0329337) is additionally cited as prior art for Claim 16.  Cationic Polymerization (https://polymerdatabase.com/polymer%20chemistry/cationic%20polymerization.html) is cited as evidence of TVMS properties for Claims 1 and 16.
With regards to Claims 1 and 16, Sullivan ‘447 discloses a method of protecting a surface of an e-vaping device from corrosion (PG 0089), comprising applying a coating mixture to the surface of e.g. a coupling adaptor by appropriate means (PG 0089).  Sullivan ‘447 further discloses that individual parts of attachments or fluid delivery devices may be constructed out of suitable, and preferably non-corrosive, materials (PG 0088). 
Sullivan ‘447 does not disclose the following limitations of Claim 1:
Coating inside surfaces of the e-vaping device.
preparing a coating mixture configured to protect the surface from corrosion and a pre-vapor formulation; and 
coating the surface with a permanent protective coating based on the coating mixture;
the coating being performed by electrodeposition (Claim 1) or vapor deposition (Claim 16); and
the coating mixture including at least one of a silane and a resin.
Sullivan ‘447 discloses that the coupling adaptor may be made of metals e.g. stainless steel, aluminum, and brass.
Li ‘753 discloses electronic smoking articles (Abstract, e.g. Column 1 Lines 15-21).  The disclosed electronic smoking article comprises inner and outer tubes (Figure 1A and 1B, Column 2 Line 28 – Column 3 Line 12) which may be made of e.g. metals (Column 3 Lines 5-10).  The inner tube may also include a substantially water-impermeable coating (Column 3 Lines 11-12), which by definition is a coating which protects the inner tube from water.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 to have included protective coatings on inner regions of the e-vaping device as suggested by Li ‘753, as both references are drawn to the formation of e-vaping devices, Sullivan ‘447 discloses that protective coatings on certain portions of an e-vaping device are desirable, and Li ‘753 discloses additional locations on an e-vaping device where protective coatings are desirable.
WO ‘798 discloses a method for producing a coating on a metal substrate (Abstract), the metal substrate comprising e.g. steel (Page 8 Lines 16-18).  The method comprises
preparing a coating mixture (Page 9 Lines 24-30) configured to protect the surface from corrosion (Page 3 Lines 20-23); and
the coating mixture including a silane and a resin (e.g. Page 10 Table 1, GPA and VTMS are silanes, while chitosan is a resin).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 / Li ‘753 to apply the coating composition of WO ‘798 using means recited therein, as Sullivan ‘447 / Li ‘753 wants to protect e.g. stainless steel e-vaping surfaces from corrosion by applying protective coatings and WO ‘798 teaches a protective coating which protects e.g. steel surfaces from corrosion.
WO ‘798 further teaches that the coating remains on the surface of the e.g. steel surface until a prolonged exposure to aqueous hydrochloric acid occurs (Page 10 Line 23 – Page 11 Line 4).  As the pre-vapor formulation is not disclosed by Applicant to contain hydrochloric acid, Examiner maintains that the applied coating is permanent within the context of the combined references.
Sullivan ‘447 / Li ‘753 / WO ‘798 do not teach electrodeposition or vapor deposition.  WO ‘798 generically teaches application of the coating materials to the substrate at Page 3 Line 13.  Hu, Garcia-Lecina, and Heydarian in combination teach that electrodeposition of the chemical discussed in Sullivan ‘447 and WO ‘798 are known to be suitably deposited by electrodeposition processes (Hu discusses VTMS at e.g. bridging 265 and 266 and 268-270; Garcia-Lecina discusses TEOS at first paragraph of 282 and bridging 286-287; Heydarian discusses chitosan at bridging 1193-1194) and in the case of VTMS and TEOS, advantageously so (Hu page 269, electrodeposition provides superior corrosion resistance compared to dip coating; Garcia-Lecina page 287, properly controlled electrodeposition provides improved corrosion resistance compared to dip coating).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 / Li ‘753 / WO ‘798 to apply the coatings by an electrodeposition process as suggested by Hu, Garcia-Lecina, and Heydarian, as Sullivan ‘447 / WO ‘798 want to form a coating by suitable application means and Hu, Garcia-Lecina, and Heydarian teach that for materials discussed in Sullivan ‘447 and WO ‘798, electrodeposition is known to be suitable and potentially advantageous with regards to improved corrosion resistance. 
Sullivan ‘447 teaches the formation of compositions involving the dissolution of three polymeric silanes (see e.g. Page 14 Table 3, TEOS / VTMS / (PTMS or Ph-TES).  None of Sullivan ‘447, Li ‘753, or WO ‘798 teaches independent dissolution of the three compounds.  Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) Further, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, Examiner finds it prima facie obvious to have chosen to form three separate mixtures which are then combined to form a coating mixture commensurate with the claims.
Sullivan ‘447 discloses vinyltrimethoxysilane as a desirable coating component (Page 4 Lines 9-19) and states that sulfuric acid may be used as a catalyst (Page 4 Lines 9 – 19).  Cationic Polymerization discloses that the reaction of vinyl monomers and sulfuric acid is a cationic polymerization process. The pH of the solution is result-effective based on the concentration of the acetic acid (increasing the amount of acid in a solution lowers the pH of the solution).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen concentrations of the coating mixture components such that a coating mixture with desired material properties was formed.
With regards to Claim 16 specifically, Masuda ‘337 is drawn to the formation of resin-based protective layers at e.g. PG 0111.  Masuda ‘337 further indicates that said protective layers may be formed by e.g. electrodeposition or CVD (PG 0111).  Therefore in the case of Claim 16, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 / Li ‘753 / WO ‘798 / Hu / Garcia-Lecina / Heydarian to apply coatings by e.g. CVD means as discussed in Masuda ‘337, as Sullivan ‘447 / Li ‘753 / WO ‘798 / Hu / Garcia-Lecina / Heydarian want to form a resin-based protective coating by electrodeposition and Masuda ‘337 discloses electrodeposition and CVD as known alternatives for depositing resin-based protective coatings.
None of Sullivan ‘447 / Li ‘753 / WO ‘798 / Hu / Garcia-Lecina / Heydarian / Masuda ‘337 disclose a particulate dispersion including solid polymer particles. Sullivan ‘447 was discloses colloidal silica particles as desirable materials to be included in its coating mixture at Page 4 Lines 30-31.  Mondal discloses a corrosion inhibiting coating meant to be applied to metals and alloys (786 Introduction), e.g. stainless steel (787 experiment, second paragraph) and teaches that graphene oxide is a desirable additive in a polymeric corrosion inhibiting coating for metals (787 Introduction).  However, there is no indication in the references that solid polymer particles would inherently be a suitable substitute for these materials.
Further search and consideration has not found a reference or combination of references, alone or in combination with the references of record in this application, which either teaches or suggests the use of solid polymer particles in conjunction with a cationic polymer solution or teaches or suggests its substitution into said mixture for the purpose of forming a corrosion-resistant coating.  Therefore, Claims 1 and 16 are held to contain allowable subject matter. Claims 2-15 and 17-20 ultimately depend from Claims 1 and 16 respectively and therefore contain the same allowable subject matter as their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                   

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712